Title: From Thomas Jefferson to Christopher Ellery, 2 July 1803
From: Jefferson, Thomas
To: Ellery, Christopher


          
            Dear Sir 
                     
            Washington July 2. 1803.
          
          The business of Supervisor for Rhode island being nearly finished it has become proper according to the provisions of the law to suppress the office and transfer the residuary duties of it to some other officer. as it has been thought that Newport has not had it’s due share of office, I have thought of making the transfer to some one of the officers of the US. there. mr Nichols & mr Slocum are the only ones I know of. will you be so good as to inform me which is more capable of undertaking the winding up of this business? the best accountant would be the properest. or if there be any other officer of the US. that you think preferable, be so good as to name him. as the business is almost nothing so is the allowance fixed by law, being only at the rate of 250. D. a year. consequently it may be well to know they will accept of it. yet it had better be kept in confidence till we decide on the arrangement. I am not quite certain we can await your answer, but if it be without delay we probably can. our annual vacation begins on the 25th. inst. when we shall every one go some where in quest of security to our health. I go then to Monticello, and the absence will be during the months of Aug. & September. we shall reassemble on the last day of September. Accept my salutations & assurances of great esteem & respect
          
            Th: Jefferson
          
        